PER CURIAM.
Petitioner, JA & M Developing Corporation, files a petition for writ of certiorari which seeks to quash two trial court orders: (1) a January 29, 2013 order, which denied JA & M’s motion to compel a neurological independent medical examination (“IME”); and (2) a February 22, 2013 order, which denied JA & M’s motion in limine with respect to opinions on neurological issues to be offered by an expert hired by respondent, Luis Orlando Perez. Because, as respondent concedes, our recent opinion in Gomez v. Rendon, — So.3d - (Fla. 3d DCA 2013), requires an IME under the circumstances presented, we grant the petition with respect to the January 29, 2013 order, quash the order, and remand for further proceedings consistent with this opinion. With respect to the February 22, 2013 order, however, *411we deny the petition, finding that the stringent standard for certiorari review has not been satisfied with respect to this order. Allstate Ins. Co. v. Langston, 655 So.2d 91, 94 (Fla.1995).